PER CURIAM.
Broward County filed a petition for writ of certiorari in the Fourth District Court of Appeal, which transferred the petition to this Court as involving a prisoner (respondent Rivera) under sentence of death. We have jurisdiction under our “plenary and exclusive appellate authority over cases involving-death sentences,”1 and treat the present petition as a direct appeal from the trial court’s order at issue.
We have decided this issue in Porter v. State, 700 So.2d 647 (Fla.1997), and in accord with that decision, we grant the petition and quash the trial court’s order.
It is so ordered.
KOGAN, C.J., and SHAW, GRIMES, HARDING, WELLS and ANSTEAD, JJ., concur.
OVERTON, J„ concurs with an opinion.

. Asay v. Florida Parole Comm’n, 649 So.2d 859 (Fla.1994), cert. denied, — U.S. -, 116 S.Ct. 591, 133 L.Ed.2d 505 (1995); see art. V, § 3(b)(1), Fla. Const.